Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/198,236 which was filed on 6/30/2016 and claims the benefit of 62/255,515 filed on 11/15/2015. 

Response to Amendment
In the reply filed 11/11/2021, applicant amends claims 1, 2, 7, 9, 11-13, 16-17, 22, 24, and 26. Claims 5, 8, 18, 23, 25, and 27-29 have been cancelled and claims 30-36 have been added.  Accordingly, claims 1-2, 7, 9, 11-13, 16, 17, 22, 24, 26, and 30-36 stand pending.

Response to Arguments
Applicant’s arguments filed 11/11/2021 have been fully considered but are moot in view of new grounds of rejection. 
The applicant argues that Koren does not teach displaying data in different applications using functionality specific to each application.  The examiner respectfully disagrees.  Koren teaches multiple different applications accessing the shared data with configurable application functionality to each user (Koren, figures 24A-C and 30A-B [0087-0088, 0090]), which means that there is functionality specific to each application and user. Koren also teaches in paragraph 80 that each application display utilize a 
The applicant argues that Koren does not teach joining data with a productivity workload and associating a spreadsheet column with a database table.  The examiner respectfully disagrees.  Koren teaches receiving input that specifies a spreadsheet, e.g. productivity workload, to be loaded in the table (Koren, claim 193, [0061, 0201]), which is interpreted as joining data with a productivity workload and associating a spreadsheet column with a database table.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 12-13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 now recites “determine that the created or edited data indicates a join operation that identifies an external productivity application”. However, while the specification includes joining an external productivity application, nowhere in the specification is there a specific determining step to determine if the created or edited data indicates a join operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, 11-13, 16, 17, 22, 24, 26, and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al. (US2011/0093471), hereinafter .

Regarding Claim 1:
Brockway teaches:
A device-implemented method to provide a collaboration database service, the method comprising: 
receiving, at the collaboration database, data created or edited with a first application, wherein: the created or edited data is associated with a table of the collaborative database, the first application displays a visualization of the table in association with a first user interface functionality, and the data was created or edited by a user interaction with the created or edited data as displayed in the visualization of the table (Brockway, figure 9, [0112-0116, 0121, 0131-0134], note the user creates a collaborative document; note the document may containing tables with rows, e.g. cells, and since the table is used in the collaborative document that is stored in a database, e.g. posted to a shared space, it is interpreted as a cell of a table of the collaborative database; note user may manually manipulate the table); 
providing the table (Brockway, [0112-0116, 0121, 0131-0134], note providing the created data to other users); and 
While Brockway teaches storing collaborative documents in databases to share with other users, Brockway doesn’t specifically teach that database as a database service for the data items and defining, based on received user input, an entity in a table of collaborative database service, wherein the entity includes one of a cell of the table, a 
collaboration database service (Koren, claim 1, figures 21-22, 24A-C, [0061, 0087-0088], note sharing common data from a data service, e.g. collaboration database service);
receiving, at the collaboration database service, data created or edited with a first application (Koren, claim 1, figures 21-22, 24A-C, [0061, 0087-0088], note sharing common data from a data service, e.g. collaboration database service) wherein:
the first application displays a visualization of the table in association with a first user interface functionality, and the data was created or edited by a user interaction with the entity as displayed in the visualization of the table (Koren, [0061, 0087-0088], note the applications viewing the data in tables and allowing for modifications)
providing the table to a second application (Koren, claim 1, 27, 34-35, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note providing the data to multiple shared applications);
providing an indication of an entity in the table to the second application (Koren, claim 1, 27, 34-35, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note providing the data to multiple shared applications); and

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).
While Brockway as modified teaches collaboration database services for stored data amongst a plurality of applications, Brockway as modified doesn’t specifically teach defining, based on received user input, an entity in a table of collaborative database service, wherein the entity includes one of a cell of the table, a row of the table, or a column of the table; however, Shah is in the same field of endeavor, collaboration system, and Shah teaches:
defining, based on received user input, an entity in a table of collaborative database service, wherein the entity includes one of a cell of the table, a row of the table, or a column of the table (Shah, [0079], note that the backend databases may store entities such as cells of the tables.  When combined with the previously cited 
receiving, at the collaboration database, data created or edited with a first application, wherein: the created or edited data is associated with an instance of the entity in a table of the collaborative database (Shah, [0079-0080], note creating and storing objects in the backend database)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Shah as modified because this would improve the compatibility of the databases and ease of use with the additional structure.

Regarding Claim 2:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
	wherein the table comprises a plurality of columns, and the method further comprises joining the received data with a column of the plurality of columns (Koren, claims 173-175, [0087, 0188, 0190], note joining columns, note sharing data would join the retrieved data with the columns shared);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 7:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
receiving an input indicating that a current column of the plurality of columns and a target column of the plurality of columns are related (Brockway, abstract, claim 1, figures 6 and 9, [0112-0116, 0131-0134], note tags/indications); and 
automatically stacking the current column and the target column in a stacked view format (Brockway, figures 8 and 12, [0159], note card/stacked view formats, note reports generated by reporting policy, e.g. automatically) (Koren, figure 6, note stacked view format).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).
 
Regarding Claim 9:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
enabling one or more of linking of two tables, automatic roll-up, and summarization and visualization of data from one table to another table (Brockway, claim 13, figures 8 and 12, [0057, 0087, 0112-0116, 0159], note reporting policy, note linking metadata, note tags/indications) (Koren, claims 173-175, [0087, 0201-0202], note sharing a common set of data so that when changes are made the change is 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 11:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teach:
rolling-back changes made to the table by one or more collaborators to a previous version through an activity feed (Brockway, [0023, 0051, 0121, 0146], note restoration).

Regarding Claim 12:
Brockway teaches:
A server to provide a collaboration database, the server comprising: a communication interface configured to facilitate communication between the collaboration database and one or more other services (Brockway, abstract, figures 1 and 2, [0060, 0107, 0117], note servers, note data store, note the use of APIs); 
a memory configured to store instructions (Brockway, abstract, figures 1 and 2, note memory/storage); and 

receive, at the collaboration database, data created or edited with a first application, wherein the created or edited data is associated with a cell of a table of the collaborative database, wherein the first application displays a first visualization of the cell of the table in part with a first user interface functionality, and wherein the data was created or edited by a user interaction with the first visualization of the cell of the table (Brockway, figure 9, [0112-0116, 0121, 0131-0134], note the user creates a collaborative document; note the document may containing tables with rows, e.g. cells, and since the table is used in the collaborative document that is stored in a database, e.g. posted to a shared space, it is interpreted as a cell of a table of the collaborative database; note user may manually manipulate the table);  
provide the created or edited data (Brockway, [0112-0116, 0121, 0131-0134], note providing the created data to other users); 
While Brockway teaches storing collaborative documents in databases to share with other users, Brockway doesn’t specifically teach that database as a database service for the data items and while Brockway teaches providing the created or edited data to other users, Brockway doesn’t specifically state the other users are using a second application to access the data and causing the second application to use a second user interface functionality to display a second visualization of the created or 
collaboration database service (Koren, claim 1, figures 21-22, 24A-C, [0061, 0087-0088], note sharing common data from a data service, e.g. collaboration database service);
receive, at the collaboration database service, data created or edited with a first application (Koren, claim 1, figures 21-22, 24A-C, [0061, 0087-0088, 0090], note sharing common data from a data service, e.g. collaboration database service);
provide the created or edited data to a second application (Koren, claim 1, 27, 34-35, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note providing the data to multiple shared applications);
cause the second application to use a second user interface functionality to display a second visualization of the created or edited data, wherein the second user interface functionality is provided by the second application but not the first application (Koren, claim 1, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note retrieving and editing data on the second application from a second user interface with its own interface functionality, note the user may edit the display but not the underlying data and the other users will not be affected);
cause the second visualization to be displayed in a first column of a first row of a table displayed by the second application (Koren, claim 1, figures 21-22, 24A-C, 30A-B; [0087-0088, 0090], note retrieving and editing data on the second application from a 
determine that the created or edited data indicates a join operation that identifies an external productivity application (Koren, claims 173-175, 193, [0087, 0188, 0190, 0201], note joining columns, note sharing data would join the retrieved data with the columns shared; note obtaining data from external data sources such, note receiving input that specifies a spreadsheet, e.g. indication of a productivity workload associated with the data, and loading that data into the table, which is interpreted as determining a join operation for a productivity application);
retrieve, from the external productivity application identified via the join operation, an indication of a productivity workload associated with the created or edited data, wherein the productivity workload comprises functionality performed by the external productivity application (Koren, claim 193, [0061, 0201], note obtaining data from external data sources such, note receiving input that specifies a spreadsheet, e.g. indication of a productivity workload associated with the data, and loading that data into the table, which is interpreted as a join operation for a productivity application); and 
cause the indication of the productivity workload to be displayed in a second column of the first row of the table displayed by the second application (Koren, claim 1 and 193, figures 21-22, 24A-24B; [0087-0088, 0201], note retrieving and editing data on the second application from a second user interface with its own interface functionality, note loading the spreadsheet data in the table, note the user may edit the display but 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 13:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the collaboration database service is configured to enable sharing of the created or edited data with one or more users by allowing selection or input of the one or more users in a sharing user interface, enabling insertion of a message, and enabling selection of one or more limits on the shared data (Brockway, abstract, claim 1, figures 6 and 9, [0112-0116, 0131-0134], note indications, note classification tags, note data changes) (Koren, claims 1, 173-175, [0061, 0084, 0087, 0092, 0202], note sharing a common set of data so that when changes are made the change is reflected in the shared application server and will be seen by all other users when they view any affected displays, which means the edited data and data associated with the edited data was shared with other applications, note second interface).


Regarding Claim 16:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the collaboration database engine is further configured to initiate a communication between a first user interacting with the first visualization and a second user interacting with the second visualization, wherein the first visualization includes a representation of the second user, and wherein the communication is initiated in response to an activation of the representation of the second user (Brockway, [0085, 0098, 0131-0134], note notifications) (Koren, claims 1, 173-175, [0061, 0087, 0095, 0202], note sharing a common set of data so that when changes are made the change is reflected in the shared application server and will be seen by all other users when they view any affected displays, which means the edited data and data associated with the edited data was shared with other applications, note second interface, note sending a message for the sharable content).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 17:
Brockway as modified shows the systems as disclosed above;
Brockway as modified further teaches:
wherein the collaboration database engine is further configured to enable commenting by the first and second users and maintain a threaded conversation (Brockway, figure 6, [0110-0116], note indications, note classification tags) (Koren, [0120], note commentary).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 22:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teaches:
wherein the first application is of a first application type, and wherein the second application is of a second application type (Brockway, [0022, 0051, 0095, 0117], note web portal, note word processing document, note web browser or application interface, note custom web components) (Koren, claims 173-175, [0081, 0087, 0201-0202], note sharing a common set of data, note second interface is for a second application).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as 

Regarding Claim 24:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teaches:
wherein the first application comprises a spreadsheet application and the second application comprises a presentation application (Brockway, [0022, 0051, 0070, 0095, 0112, 0117], note web portal, note word processing document, note web browser or application interface, note custom web components; note the applications may be ones that use of tables, spreadsheets, PowerPoint presentations, e.g. slides, etc.) (Koren, claims 173-175, [0080-0081, 0087-0088, 0201-0202], note sharing a common set of data, note second interface is for a second application, note each application may utilize different views such as tables, e.g. spreadsheets, and charts/graphs, e.g. presentation.  When combined with the previously cited references the second application would include the view types of Brockway, e.g. spreadsheet and presentation applications).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 26:
Brockway as modified shows the method as disclosed above;

wherein the first application comprises a first presentation format for editing the data stored by the collaboration database service, and wherein the second application comprises a second presentation format for editing the data stored by the collaboration database service(Brockway, [0022, 0051, 0095, 0117], note web portal, note word processing document, note web browser or application interface, note custom web components; note use of tables, spreadsheets, PowerPoint presentations, e.g. slides, etc.) (Koren, claims 173-175, [0081, 0087, 0201-0202], note sharing a common set of data, note second interface is for a second application).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Regarding Claim 30:
Brockway as modified shows the method as disclosed above;
Brockway as modified further teaches:
wherein the non-table format comprises configuring each instance of the user-defined entity on a separate slide (Brockway, [0022, 0051, 0070, 0095, 0112, 0117], note the applications may be ones that use of tables, spreadsheets, PowerPoint presentations, e.g. slides, etc.) (Koren, claims 173-175, [0080-0081, 0087-0088, 0201-0202], note sharing a common set of data, note second interface is for a second application, note each application may utilize different views such as tables, e.g. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Koren as modified because this would improve the efficiency and flexibility of the collaboration system (Koren, [0003]).

Claim 31 discloses substantially the same limitations as claim 1 respectively, except claim 31 is directed to a system comprising one or more processors and memory configured to store instructions (Brockway, [0192-0194], note processors and memory), while claim 1 is directed to a method. Therefore claim 31 is rejected under the same rationale set forth for claim 1.

Claim 32 discloses substantially the same limitations as claim 2 respectively, except claim 32 is directed to a system comprising one or more processors and memory configured to store instructions (Brockway, [0192-0194], note processors and memory), while claim 2 is directed to a method. Therefore claim 32 is rejected under the same rationale set forth for claim 2.

Claim 33 discloses substantially the same limitations as claim 7 respectively, except claim 33 is directed to a system comprising one or more processors and memory 

Claim 34 discloses substantially the same limitations as claim 11 respectively, except claim 34 is directed to a system comprising one or more processors and memory configured to store instructions (Brockway, [0192-0194], note processors and memory), while claim 11 is directed to a method. Therefore claim 34 is rejected under the same rationale set forth for claim 11.

Claim 35 discloses substantially the same limitations as claim 24 respectively, except claim 35 is directed to a system comprising one or more processors and memory configured to store instructions (Brockway, [0192-0194], note processors and memory), while claim 24 is directed to a method. Therefore claim 35 is rejected under the same rationale set forth for claim 24.

Claim 36 discloses substantially the same limitations as claim 30 respectively, except claim 36 is directed to a system comprising one or more processors and memory configured to store instructions (Brockway, [0192-0194], note processors and memory), while claim 30 is directed to a method. Therefore claim 36 is rejected under the same rationale set forth for claim 30.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        2/10/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152